Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 December 2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gustavsson et al. (US 2013/0294839) in view of Karam et al. (US 2018/0313059).
Regarding claims 1 and 7, Gustavsson discloses a laybox (stabilizing device) configured for installing optical fiber cable in a microtrench comprising: a body comprising opposing first and second elongated sheets (walls of stabilizing device; paragraph 0087) of steel defining an elongated chamber between the opposing first and second elongated sheets of steel, the body having a thickness to fit within a microtrench, and a front end of the body configured to face a microtrencher cutting blade (saw blade) and a back end of the body opposing the front end; and a cable guide (guide channels) disposed in the elongated chamber configured to guide an optical fiber cable and/or microduct/innerduct through the chamber (Figs. 8 and 11 - 13; abstract; paragraphs 0032, 0033, 0042 - 0045, 0049, 0084, 0085, 0087, and 0092). Gustavsson fails to disclose the body has a thickness of 1 to 6 inches; a spoil diverter connected to one of the first or second elongated sheets near the back end of the body configured to push spoil into the microtrench; and a compression wheel connected to the back end of the body configured to compress the spoil in the microtrench. Examiner takes the position that the thickness of the body lacks criticality in the claims and is a design consideration within the skill of the art. A change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Karam teaches a spoil diverter (discharge sweeper 155 comprising a plate; paragraph 0044) connected to the back end of a body (the frame comprising the spoil diverter 155 and the compression wheel is connected to the back end of the trailer and towed behind a trailer (paragraph 0031)) configured to push spoil into a microtrench (145) (Fig. 2D; paragraph 0044); and a compactor comprising a compression wheel (compactor 130 comprising a weighted wheel) configured to compress spoil in a microtrench (145) (Fig. 1; paragraph 0036) to increase the strength and stability of the spoil in the microtrench. Examiner takes the position that since the spoil diverter is connected to a back end of the trailer, and the trailer has been interpreted as the body, the spoil diverter would obviously be connected to the sides/elongated sheets near the back end of the body.  Examiner notes that the claims do not require the spoil diverter to be directly connected to one of the first or second elongated sheets. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the spoil diverter and the compression wheel as taught by Karam to reduce the waste of fill material, to reduce or eliminate microtrench area clean-up, and to increase the strength and stability of the spoil in the microtrench. Assuming arguendo that the compactor and the compression wheel are separate structural elements, Examiner has interpreted the vibrating shoe compactor as taught by Karam as the compactor and the compactor (130) comprising a weighted wheel as taught by Karam as the compression wheel (paragraphs 0036 and 0038).
Regarding claim 2, Gustavsson further discloses a microtrencher connector (body of sawing machine) for connecting the laybox (stabilizing device) to a microtrencher (saw blade) (Fig. 8).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gustavsson et al. in view of Karam et al. as applied to claim 1 above, and further in view of Reising (US 3,300,989).
Regarding claim 3, Gustavsson in view of Karam discloses all of the claim limitations except a plurality of spacers disposed in the elongated chamber. Reising teaches a plurality of spacers (18) disposed in the elongated chamber (chamber defined by opposing first and second panels 15 and 16) (Figs. 3 and 5; col. 2, lines 23 - 32). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the plurality of spacers as taught by Reising to increase the structural strength of the body, thereby maintaining a space within body in which the cable is positioned while preventing the lateral walls of the microtrench from caving in.
Regarding claim 4, Gustavsson in view of Karam discloses all of the claim limitations except the plurality of spacers connect the first and second sheets together. Reising teaches the plurality of spacers (18) connect the first (15) and second (16) sheets together (Figs. 3 and 5; col. 2, lines 23 - 32). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the plurality of spacers as taught by Reising to increase the structural strength of the body, thereby maintaining a space within body in which the cable is positioned while preventing the lateral walls of the microtrench from caving in.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gustavsson et al. in view of Karam et al. as applied to claim 1 above, and further in view of Hall (US 8,047,744). Gustavsson in view of Karam discloses all of the claim limitations except a fill conduit at the back end configured to flow fill through the laybox and into a microtrench. Hall teaches a fill conduit (base material passage 68) configured to flow fill through a laybox (base material handling system 20) and into a trench (11) (Figs. 1, 4, and 7; col. 4, lines 3 - 9 and lines 20 - 23). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the fill conduit as taught by Hall to place the fill directly in the microtrench adjacent the cable to reduce the waste of fill material and reduce or eliminate microtrench area clean- up.

Claims 9 and 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2016/0376767) in view of Gustavsson et al. and Karam et al.
Regarding claims 9 and 11, Miller discloses a method of microtrenching comprising: cutting a microtrench (300) in a roadway with a microtrencher (microtrenching apparatus 100) and depositing spoil (debris) from the microtrench on the roadway on one side of the microtrench (paragraph 0078); and flowing an optical fiber cable and/or innerduct/microduct so that the optical fiber cable and/or innerduct/microduct is laying in the microtrench (paragraph 0113) (Figs. 1 and 5; abstract; paragraphs 0005, 0009, 0073, 0078, 0088, and 0113). Miller fails to disclose moving a laybox in the microtrench behind the microtrencher in a direction the microtrencher is travelling, the laybox comprising opposing first and second elongated sheets of steel of defining an elongated chamber between the opposing first and second elongated sheets of steel, a spoil diverter connected to one of the first or second elongated sheets, a compression wheel or a compactor, and a cable guide in the elongated chamber; flowing the optical fiber cable and/or innerduct/microduct through the chamber and cable guide; pushing the spoil into the microtrench using the spoil diverter; and compressing the spoil in the microtrench using the compression wheel. Gustavsson teaches moving a laybox (stabilizing device) in the microtrench behind the microtrencher (saw blade) in a direction the microtrencher is travelling, the laybox comprising opposing first and second elongated sheets of steel (walls of stabilizing device; paragraph 0087) defining an elongated chamber between the opposing first and second elongated sheets of steel, and a cable guide (guide channels) in the elongated chamber; and flowing the optical fiber cable and/or innerduct/microduct through the chamber and cable guide (Figs. 8 and 11 - 13; abstract; paragraphs 0032, 0033, 0042 - 0045, 0049, 0084, 0085, 0087, and 0092) so that microtrenching and placing of the optical fiber cables and/or innerducts/microducts can be carried out in one process, thereby reducing the amount of time required to install optical fiber cables and/or innerducts/microducts in the microtrench. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the moving of a laybox as taught by Gustavsson so that microtrenching and placing of the optical fiber cables and/or innerducts/microducts can be carried out in one process, thereby reducing the amount of time required to install optical fiber cables and/or innerducts/microducts in the microtrench. Gustavsson fails to teach a spoil diverter connected to one of the first or second elongated sheets, a compression wheel or compactor; pushing the spoil into the microtrench using the spoil diverter; and compressing the spoil in the microtrench using the compression wheel. Karam teaches pushing the spoil into the microtrench (145) using a spoil diverter (discharge sweeper 155 comprising a plate; paragraph 0044) connected to the back end of a body (the frame comprising the spoil diverter 155 and the compression wheel is connected to the back end of the trailer and towed behind a trailer (paragraph 0031)); and compressing the spoil in the microtrench (145) using a compression wheel (compactor 130 comprising a weighted wheel) (Figs. 1 and 2D; paragraphs 0036 and 0044). Examiner takes the position that since the spoil diverter is connected to a back end of the trailer, and the trailer has been interpreted as the body, the spoil diverter would obviously be connected to the sides/elongated sheets near the back end of the body.  Examiner notes that the claims do not require the spoil diverter to be directly connected to one of the first or second elongated sheets. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with use of the spoil diverter and the compactor as taught by Karam to reduce the waste of fill material, to reduce or eliminate microtrench area clean-up, and to increase the strength and stability of the spoil in the microtrench.
Regarding claim 12, Miller fails to disclose using a weight connected to the compression wheel to provide additional compression force during compressing the spoil. Karam teaches a weight (compactor frame 132) connected to the compression wheel (130) to provide additional compression force during compressing the spoil (Fig. 1; paragraph 0036). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the use of the weight as taught by Karam to increase the strength and stability of the spoil in the microtrench.
Regarding claim 13, Miller fails to disclose using the compactor to compress the spoil in the microtrench. Karam teaches using the compactor (compactor 130) to compress the spoil in the microtrench (Fig. 1; paragraph 0036). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the use of the compactor as taught by Karam to increase the strength and stability of the spoil in the microtrench.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Gustavsson et al. and Karam et al. as applied to claim 9 above, and further in view of Reising (US 3,300,989). Miller in view of Gustavsson and Karam discloses all of the claim limitations except the opposing first and second elongated sheets are connected by a plurality of spacers, and at least one of the plurality of spacers defining the cable guide. Reising teaches opposing first (15) and second (16) elongated sheets are connected by a plurality of spacers (18), wherein the plurality of spacers define the cable guide (Figs. 3 and 5; col. 2, lines 23 - 32). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the plurality of spacers as taught by Reising to increase the structural strength of the body, thereby maintaining a space within body in which the cable is positioned while preventing the lateral walls of the microtrench from caving in.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Gustavsson et al. and Hall. Miller discloses a method of microtrenching comprising: cutting a microtrench (300) in a roadway comprising asphalt or cement (paragraph 0009) with a microtrencher (microtrenching apparatus 100); vacuuming spoil (debris) from the microtrench (300) using a vacuum device (vacuum system); and flowing an optical fiber cable and/or innerduct/microduct so that the optical fiber cable and/or innerduct/microduct is laying in the microtrench (paragraph 0113) (Figs. 1 and 5; abstract; paragraphs 0005, 0009, 0073, 0076 - 0078, 0088, and 0113). Miller fails to disclose moving a laybox in the microtrench behind the microtrencher in a direction the microtrencher is travelling, the laybox comprising opposing first and second elongated sheets of steel of defining an elongated chamber between the opposing first and second elongated sheets of steel and a cable guide in the elongated chamber; flowing the optical fiber cable and/or innerduct/microduct through the chamber and cable guide; and flowing a fill from a fill device to a fill conduit in the laybox so that the fill flows through the fill conduit and into the microtrench to seal the microtrench and protect the optical fiber cable and/or innerduct/microduct. Gustavsson teaches moving a laybox (stabilizing device) in the microtrench behind the microtrencher (saw blade) in a direction the microtrencher is travelling, the laybox comprising opposing first and second elongated sheets of steel (walls of stabilizing device; paragraph 0087) defining an elongated chamber between the opposing first and second elongated sheets of steel and a cable guide (guide channels) in the elongated chamber; and flowing the optical fiber cable and/or innerduct/microduct through the chamber and cable guide (Figs. 8 and 11 - 13; abstract; paragraphs 0032, 0033, 0042 — 0045, 0049, 0084, 0085, 0087, and 0092) so that microtrenching and placing of the optical fiber cables and/or innerducts/microducts can be carried out in one process, thereby reducing the amount of time required to install optical fiber cables and/or innerducts/microducts in the microtrench. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the moving of a laybox as taught by Gustavsson so that microtrenching and placing of the optical fiber cables and/or innerducts/microducts can be carried out in one process, thereby reducing the amount of time required to install optical fiber cables and/or innerducts/microducts in the microtrench. Gustavsson fails to teach flowing a fill from a fill device to a fill conduit in the laybox so that the fill flows through the fill conduit and into the microtrench to seal the microtrench and protect the optical fiber cable and/or innerduct/microduct. Hall teaches flowing a fill (base material) from a fill device (hopper 67) to a fill conduit (base material passage 68) in the laybox (base material handling system 20) so that the fill flows through the fill conduit and into the trench (11) to seal the microtrench and protect the optical fiber cable and/or innerduct/microduct (conduit 12) (Figs. 1, 4, and 7; col. 4, lines 3 - 27). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the use of a fill device and a fill conduit as taught by Hall to place the fill directly in the microtrench adjacent the cable to reduce the waste of fill material and reduce or eliminate microtrench area clean-up.
Response to Arguments
Applicant's arguments filed 08 December 2022 have been fully considered but they are not persuasive. 
Applicant argues that the spoil diverter and compression wheel or compactor cannot be mounted to the small stabilizer of Gustavsson under the cutting wheel.  Examiner replies that the claims do not recite mounting the spoil diverter and compression wheel or compactor to the stabilizer under the cutting wheel.
Applicant argues that the small stabilizer of Gustavsson cannot be modified to contain the spoil diverter or the compression wheel of Karam because neither of the spoil diverter or compression wheel would fit or even be operable at the location and size of the stabilizer of Gustavsson.  Examiner replies that the claims do not require the stabilizer to contain the spoil diverter or the compression wheel.  The claims recite a spoil diverter connected to one of the first or second elongated sheets near the back end of the body and the compression wheel connected to the back end of the body.  Examiner takes the position that since the spoil diverter is connected to a back end of the trailer, and the trailer has been interpreted as the body, the spoil diverter would obviously be connected to the sides/elongated sheets near the back end of the body.  Examiner notes that the claims do not require the spoil diverter to be directly connected to one of the first or second elongated sheets.  Examiner notes that Gustavsson teaches filling a microtrench but is silent regarding how the microtrench is filled.  Karam teaches an apparatus and method for filling a microtrench.  Therefore, Examiner maintains that it would have been obvious to have modified the apparatus as disclosed by Gustavsson with the apparatus as taught by Karam so that the steps of digging a microtrench, laying cables in the microtrench, and filling the microtrench can be performed in a single pass.
Applicant argues that Karam teaches a large device for backfilling a trench and the device of Karam is not a laybox that fits within the microtrench.  Examiner replies that Karam teaches backfilling a microtrench (paragraphs 0002 and 0030) and the claims do not require the laybox to fit within the microtrench and, therefore, the apparatus as taught by Karam can read on the laybox as recited in the claims.
Applicant argues that Hall does not disclose a laybox and, thus, Hall cannot teach or suggest flowing a fill from a fill device to a fill conduit in the laybox so that the fill flows through the fill conduit and into a microtrench. Examiner replies that Gustavsson in view of Karam teaches a laybox comprising a body, a cable guide, a spoil diverter, and a compression wheel for installing a duct/cable in a microtrench (see rejection of claim 1 above). Examiner has only relied upon Hall to teach a fill device and fill conduit located within a laybox (base material handling system 20 is a box through which a conduit is laid into a trench) for covering a conduit that has been laid in the ground. Examiner takes the position that although Hall does not teach using a fill device and a fill conduit to fill a microtrench, the trench as taught by Hall is functionally equivalent to the microtrench as recited in the claims of the present application and the microtrench as taught by Gustavsson in view of Karam. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Gustavsson in view of Karam with the fill device and fill conduit at taught by Hall to place the fill directly in the microtrench adjacent the cable to reduce the waste of fill material and reduce or eliminate microtrench area clean-up.
Applicant argues that if the fill device of Hall was combined with the stabilizer of Gustavsson, the fill would flow through the stabilizer under the cutting wheel stopping the cutting wheel.  Examiner replies that Gustavsson teaches filling a microtrench but is silent regarding how the microtrench is filled.  Karam and Hall teach that it is known to use separate cutting apparatuses and filling apparatuses.  Examiner maintains that It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the laybox including a cutting apparatus with the filling apparatus as taught by Hall so that if maintenance needs to be performed on the cutting apparatus (or the filling apparatus) only that portion of the laybox (the cutting apparatus or the filling apparatus) would need to be removed for repair or replacement.  
Applicant argues that the prior art of record fails to teach flowing a fill from a fill device to a fill conduit in the laybox so that the fill flows from the fill conduit. Examiner replies that, as discussed above, Hall teaches flowing a fill (base material) from a fill device (hopper 67) to a fill conduit (base material passage 68) in the laybox (base material handling system 20) so that the fill flows through the fill conduit and into the trench (11) to seal the microtrench and protect the optical fiber cable and/or innerduct/microduct (conduit 12) (Figs. 1, 4, and 7; col. 4, lines 3 - 27).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
12/14/2022